PER CURIAM.
This is a petition for writ of cer-tiorari to review an order of the Pollution Control Board of the State of Florida relative to waste water discharges from petitioner’s pulp and paper mill at Cantonment, Florida. The order of respondent adopted its hearing examiner’s report, findings of fact, conclusions of law and recommendations. The controversy here surrounds the conclusions of law relative to a coloration problem as follows:
“The Respondent [petitioner here] is guilty of a violation of Department Rule 17-3.02(3), Florida Administrative Code, in that it is, and has been, discharging materials into the affected waters ‘producing color ... in such degree as to create a nuisance.’ However, inasmuch as the record conclusively demonstrates that there is no known ecomoni-cally feasible method to eliminate the color-causing materials, the proposed Orders for Corrective Action will be tempered accordingly.”
Petitioner contends that it is incongruous for respondent to find that it is creating a nuisance inasmuch as respondent also finds that there is no known economically feasible method to eliminate the color causing materials; that its actions do not constitute the creation of a nuisance under such circumstances; that the finding of respondent is not supported by competent, substantial evidence. We have examined the record and briefs of counsel and do not agree with petitioner’s contention. A nuisance may exist regardless of whether or not there is an economically feasible method to eliminate it. The record substantiates the finding and conclusion of respondent and is supported by competent, substantial evidence.
Respondent’s order is reasonable. It does not order the shutting down of petitioner’s mill but allows the continued operation of the mill pending research and development for technological improvement and it orders studies and reports designed to fully explore means of effecting a cure of the water coloration problem.
The petition for certiorari is denied without prejudice to petitioner to again seek review of further enforcement orders of respondent with which it may be aggrieved.
RAWLS, C. J„ and McCORD and JOHNSON, JJ., concur.